Case 6:15-cv-00098-TAD-CBW Document 167 Filed 06/17/20 Page 1 of 5 PageID #: 2028



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

  ERIC PRUDHOMME, et al.,                               CASE NO: 6:15-cv-00098
  Individually and on behalf
  of others similarly situated                          JUDGE TERRY A. DOUGHTY

  vs.                                                   MAGISTRATE JUDGE
                                                        CAROL B. WHITEHURST

  GEICO CASUALTY INSURANCE
  CO., et al.


                           ORDER AUTHORIZING REMOTE DEPOSITIONS

         The COVID-19 global pandemic has affected virtually every aspect of American society,

  including civil litigation in this Court and across the federal system. Governmental authorities have

  responded to this public health emergency by imposing travel restrictions, “stay at home”

  directives, and other social distancing measures designed to slow the communal spread of the

  disease. Plaintiffs and Defendants (the “Parties”) have expressed a strong preference to conduct in

  person depositions in this litigation, but social distancing restrictions in various jurisdictions may

  sometimes preclude this option. Pursuant to Fed. R. Civ. P. 30(b)(4), this Court hereby authorizes

  the use of remote depositions by videoconference (“Videoconference Deposition”) in this action,

  and now issues the following protocol to govern any depositions conducted by remote

  videographic means.

  1.     Any Videoconference Deposition taken pursuant to this Order must comply with the

         requirements in Fed. R. Civ. P. 30(b)(5). This includes the requirements that, (a) “[u]nless

         the parties stipulate otherwise, a deposition must be conducted before an officer appointed

         or designated under Rule 28,” and (2) that officer must administer the oath or affirmation

         to the deponent. A Videoconference Deposition taken pursuant to this Order will be
Case 6:15-cv-00098-TAD-CBW Document 167 Filed 06/17/20 Page 2 of 5 PageID #: 2029



        deemed to have been taken before an appropriate officer despite the court reporter not being

        in the same physical location as the witness—as long as the court reporter attends the

        deposition by the same remote means as the other participants and is able to hear and

        communicate with other attendees. To the extent permitted by the law of the state in which

        the witness is located, the witness may be sworn in remotely with the same effect as an

        oath administered in person.

  2.    The deposition notice for any Videoconference Deposition pursuant to Fed. R. Civ. P. 30

        must list the location(s) (city and state) from where the witness, the court reporter, and the

        videographer will attend.

  3.    All deposition notices must identify Veritext Legal Solutions or Magna Legal Services as

        the company that will host and record the remote deposition (the “Remote Deposition

        Vendor”) and contain a general description of how those attending may access the remote

        connection being utilized. The party noticing the deposition will use best efforts to provide

        the witness and all other attendees with detailed instructions regarding how to participate

        in the Videoconference Deposition at least three business days before the deposition.

  4.    To host a remote deposition, the Remote Deposition Vendor must have implemented

        adequate security measures to ensure the confidentiality of the remote deposition (e.g.,

        video and audio feeds, exhibits). These security measures include using tools such as a

        “virtual waiting room” that allows the court reporter to admit only individuals authorized

        to attend the deposition.

  5.    At least 24 hours before the Videoconference Deposition is scheduled to start, counsel for

        the witness, the witness, and the Remote Deposition Vendor must conduct a test of the

        system, equipment, and internet connection that will be used to conduct the remote
Case 6:15-cv-00098-TAD-CBW Document 167 Filed 06/17/20 Page 3 of 5 PageID #: 2030



        deposition (the “Remote Deposition Technology”). If a witness noticed for a

        Videoconference Deposition does not have a webcam-equipped tablet, desktop, or laptop

        computer that can be used during the deposition, counsel representing the witness must

        provide the deponent with an agreed-upon tablet containing the audio, webcam, and Wi-Fi

        connectivity needed to participate in the deposition.

  6.    At the time of the deposition, the witness must advise the court reporter of his or her

        physical location. The witness should endeavor to participate in the deposition from a quiet,

        well-lit, indoor location, while seated in front of a neutral background, and facing the

        camera being used to record the witness. To avoid any potential disruptions of a

        Videoconference Deposition, those attending must enable “do not disturb” settings for

        applications not in use, including but not limited to, Skype, instant messaging, and/or e-

        mail notifications. The Court recognizes that the microphones for certain attendees (such

        as the witness, the court reporter, the attorney taking the deposition, and the attorney

        defending the deposition) must remain on when the deposition is on the record. Other

        attendees should mute microphones when not speaking. The Remote Deposition

        Technology must be able to show in real-time a list of all persons attending the

        Videoconference Deposition. The participating attorneys may be visible to all other

        participants during the deposition.

  7.    A videographer employed by the Remote Deposition Vendor will record the witness’s

        deposition testimony, by the best technological means available, including remote video

        capture/recording. The video recording of the deposition may only be suspended during

        the deposition upon stipulation by counsel conducting and defending the deposition. With

        the exception of the videographer and the court reporter, the deposition may not otherwise
Case 6:15-cv-00098-TAD-CBW Document 167 Filed 06/17/20 Page 4 of 5 PageID #: 2031



        be recorded electronically without the consent of the Parties. The videographer must only

        record (1) the audio and video of the witness’s testimony; (2) the video of any documents

        being displayed or annotated for the witness during the deposition; and (3) the audio of the

        questioning and defending attorneys. The fact that a deposition was noticed to take place

        remotely, and was recorded remotely, will not, by itself, be a sufficient basis for preventing

        the remote deposition from being admitted at trial with the same effect as a deposition

        video that was recorded in-person.

  8.    During the deposition, full and complete copies of deposition exhibits must be provided to

        the witness and counsel who are attending the deposition. Deposition exhibits may be made

        available in physical (hardcopy) form or via the Remote Deposition Technology, file

        sharing software, or other electronic means. If a party chooses to submit hardcopy exhibits

        in a sealed envelope, the witness and his/her counsel may not break the seal until instructed

        to do so at the deposition on the record. For exhibits made available through electronic

        means, a witness may be required to use a keyboard, mouse, or other similar means to open

        and/or advance the pages of an exhibit. Access to a full copy of the deposition exhibit

        electronically via iPad, tablet, laptop, or other devices, will be deemed to equate to

        hardcopy access. The fact that a witness was provided with an electronic copy of an exhibit

        will be an insufficient basis, by itself, to object to the admissibility of that exhibit at trial.

        During the deposition, the Remote Deposition Technology must allow counsel to display

        and annotate exhibits for the witness, add and remove exhibits, and change the order in

        which the exhibits are presented to the witness.

  9.    During the deposition examination, no person is permitted to communicate with the witness

        by any means not recorded in the same manner as the deposition itself (e.g., no text or
Case 6:15-cv-00098-TAD-CBW Document 167 Filed 06/17/20 Page 5 of 5 PageID #: 2032



        email exchanges with the witness). However, the witness’s counsel may communicate with

        the witness telephonically or by other electronic means during breaks, consistent with

        Federal Rule of Civil Procedure 30(c)(1).

  10.   Any pauses, lags, and/or disruptions in technology, including but not limited to

        interruptions in Internet connection, will not result in waiver of objections by any party. If

        any pauses, lags, and/or disruptions are persistent or prolonged, the Parties should: (1)

        extend the remote deposition by an amount of time equal to the duration of the pause, lag,

        and/or disruption, provided that the additional time is less than an hour; or (2) consider

        rescheduling the remote deposition for a later date, if the additional time required is an hour

        or more.

  11.   Nothing in this Order prevents a party from moving for a protective order under Fed. R.

        Civ. P. 26(c) to require that a given individual deposition proceed in person. Further,

        nothing in this Order precludes counsel for a witness from being in the same room as the

        witness, if the witness consents and such attendance is consistent with social distancing

        restrictions. Under such circumstances, the party noticing the deposition may still opt to

        conduct its examination by videoconference.



  SO ORDERED, on this 17th day of June, 2020.
